UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6744


EDWARD E. POOLE,

                Plaintiff - Appellant,

          v.

CARTERET COUNTY SHERIFF’S DEPARTMENT; ACEA BUCK, Sheriff;
DETECTIVE COOPER; J. JOHNSON, Deputy; DETECTIVE PHIFER; J.
PITTMAN, Detective; J. WILLIS, Detective; TRAVIS SANDERSON,

                Defendants - Appellees.



                            No. 11-7314


EDWARD E. POOLE,

                Plaintiff - Appellant,

          v.

CARTERET COUNTY SHERIFF’S DEPARTMENT; ACEA BUCK, Sheriff;
DETECTIVE COOPER; J. JOHNSON, Deputy; DETECTIVE PHIFER; J.
PITTMAN, Detective; J. WILLIS, Detective; TRAVIS SANDERSON,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Terrence W. Boyle,
District Judge. (5:10-ct-03215-BO)


Submitted:   November 28, 2011            Decided:   December 15, 2011
Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward E. Poole, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In these consolidated appeals, Edward E. Poole appeals

the    district       court’s     orders        dismissing     his     civil     rights

complaint as frivolous and denying his motion filed under Fed.

R.    Civ.   P.    59.      We   have    reviewed      the   record    and     find    no

reversible        error.     Poole      failed    to   state    a    claim   that     the

Defendants violated his constitutional rights.                       Accordingly, we

affirm for the reasons stated by the district court.                           Poole v.

Carteret Cnty. Sheriff’s Dep’t, No. 5:10-ct-03215-BO (E.D.N.C.

May 10, 2011; July 15, 2011).               We also deny Poole’s motion for

appointment of counsel.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       the   court    and    argument      would   not     aid    the

decisional process.

                                                                               AFFIRMED




                                           3